Citation Nr: 1031931	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable rating for post-operative 
gynecomastia of the right breast, including residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

Initially, in the substantive appeal which was received at the RO 
in December 2008, the Veteran asked to testify at a hearing 
conducted before a Veterans Law Judge at the RO.  In a statement 
subsequently dated in March 2010, however, the Veteran withdrew 
his hearing request.  Thus, the Board will proceed to adjudicate 
the Veteran's appeal based on the evidence of record.  See 38 
C.F.R. § 20.704 (e) (2009).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a statement from the Veteran.  Normally, absent a waiver 
from the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the statement, while pertinent to the 
issue, is merely cumulative or duplicative of information already 
in the claims file and therefore, considered by the RO.  
Consequently, a remand is not necessary.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Further review of the claims folder indicates that, by the 
September 2008 rating action, the RO also denied service 
connection for a psychiatric disorder characterized as 
depression, to include as secondary to the service-connected 
post-operative gynecomastia of the right breast, including 
residual scarring.  The Veteran was notified of the determination 
but failed to initiate an appeal of the denial of this secondary 
service connection claim.  Thus, that decision became final.  
38 C.F.R. §§ 20.302, 20.1103 (2009).  

Subsequently, however, in a March 2010 statement, the Veteran's 
representative again raised the issue of entitlement to service 
connection for a psychiatric disability, to include depression, 
as secondary to the service-connected post-operative gynecomastia 
of the right breast, including residual scarring.  In a statement 
later received at the RO in April 2010, the Veteran stated that 
"[t]his whole situation has left . . . [him] with severe and 
permanent emotional distress, embarrassment, and loss of self-
esteem."  

The issue of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder, to include depression, as 
secondary to the service-connected post-operative gynecomastia of 
the right breast, including residual scarring, has not been 
adjudicated by the agency of original jurisdiction (AOJ).  This 
issue is, therefore, referred to the AOJ for appropriate action.  


FINDING OF FACT

The service-connected post-operative gynecomastia of the 
Veteran's right breast, including residual scarring, is 
manifested by scars that are superficial and stable, that are not 
painful, and that do not cause limitation of motion or limitation 
of function.  


CONCLUSION OF LAW

The criteria for a compensable rating for post-operative 
gynecomastia of the right breast, including residual scarring, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code (DC) 7819 (2009); 38 C.F.R. 
§ 4.118, DCs 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2008.  
This notification was timely rendered, as it was furnished to the 
Veteran prior to the appealed rating action dated in September 
2008.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the notifications informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issue on appeal were 
obtained in September 2008 and September 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate for rating 
purposes, as they were predicated on a full reading of the 
Veteran's medical records.  They consider all of the pertinent 
evidence of record, to include the Veteran's post-service 
treatment records and the statements of the Veteran, and provide 
the medical information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the rating question issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Analysis

The Veteran claims that the service-connected post-operative 
gynecomastia of his right breast, including residual scarring, 
warrants a compensable rating due to the level of disfigurement.  
The Veteran contends that he has limited motion and is 
embarrassed by the appearance of his right breast.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  As discussed in detail below, a staged rating is not 
warranted in this claim.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The post-operative gynecomastia of the Veteran's right breast, 
including residual scarring has been rated under 38 C.F.R. 
§ 4.118, DC 7819, benign skin neoplasms.  DC 7819 in turn calls 
for rating as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118, DC 7819 (2009).

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  However, because the Veteran's claim 
was pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria in effect as of August 30, 
2002.  See id.

In this regard, the Board notes that, because the Veteran's 
disability has not caused disfigurement of his head, face, or 
neck, DC 7800 is not applicable in the current appeal.

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, or that cause limitation of motion warrant a 10 
percent evaluation if they involve areas of 6 square inches (39 
sq. cm.) or greater.  Scars that involve areas of 12 square 
inches (77 sq. cm.) or greater warrant a 20 percent evaluation.  
38 C.F.R. § 4.118, DC 7801 (2008).

Scars other than the head, face, or neck, that are superficial, 
and do not cause limitation of motion warrant a 10 percent 
evaluation if they involve areas of 144 square inches or greater.  
38 C.F.R. § 4.118, DC 7802 (2008).

Superficial scars which are unstable where, for any reason, there 
is frequent loss of covering of the skin over the scar, warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, DC 7803 (2008).

Scars which are superficial and painful on examination warrant a 
10 percent evaluation.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, 
Note 1 (2008).

In addition, the current regulations also contain a diagnostic 
code which provides for a disability rating for limitation of a 
functional part as a result of a scar.  38 C.F.R. § 4.118, DC 
7805 (2008).

The Veteran was afforded a VA examination in September 2008.  The 
Veteran had a 15 cm by 0.5 cm scar across the right breast.  The 
lower half of the areola was obscured since the scar went right 
through the middle of it.  The scar was adherent so that the 
superior portion of the breast fell over the scar.  At the right 
lateral end of the scar, 3 cm superior to it, was a 1 cm by 0.5 
cm drain scar that was also adherent with an overlap.  On the 
left medial portion of the scar, 2 cm below the tip, was a 2.5 cm 
by 0.4 cm transverse scar that was also adherent with an 
overhanging tip.  All of that gave a very ugly appearance to the 
right breast.  All the scars were skin-colored, depressed, 
nontender, and adherent.  The right breast itself was not tender 
to palpation.  The examiner opined that the Veteran had a "very 
nasty" scar.  The examiner further opined that the only problem 
that the Veteran really had with it was psychological.

The Veteran was afforded a second VA examination (by a different 
examiner) in September 2009.  The Veteran's current symptoms 
included occasional mild dull aching in the breast; there was no 
swelling, redness or bleeding.  He denied having any current 
pertinent treatment.  Examination revealed that the right breast 
was slightly smaller than the left breast.  There was a nearly 
horizontal scar inferior to the nipple, which was approximately 
at the midpoint of the scar.  The scar was 14.5 cm in length and 
no more than 0.5 cm in width.  It was slightly depressed and 
normal skin color.  The scar was otherwise normal, with 
essentially no pain, no adherence to the underlying tissues, no 
ulcerations or breakdowns, and no limitation of function by the 
scar.  Three other small scars likely related to the surgery were 
present.  There was an inferomedial 2 cm by 0.3 cm scar, a 
superior medial 2.5 cm by 0.3 cm scar, and a lateral 1 cm by 0.3 
cm scar.  All were normal skin color and were otherwise normal as 
above.  In addition, the scar ran several millimeters inferior to 
the nipple and the lower one third of the areola was absent.  No 
masses or other pathological lesions were found.  The examiner 
found no evidence of involvement of the pectoral or other muscles 
related to breast surgery.

Here, the evidence does not show that a compensable rating is 
warranted at any time during the pendency of this appeal.  The 
Veteran's right breast scars have not been shown to cause 
limitation of motion or involve areas of 6 square inches (39 sq. 
cm.) or greater; therefore, a compensable rating is not warranted 
under DC 7801.  Because the scars do not involve areas of 144 
square inches or greater, a compensable rating under DC 7802 is 
not warranted.  Also, the scars have not been show to be unstable 
where, for any reason, there is frequent loss of covering of the 
skin over the scar; therefore, a compensable rating under DC 7803 
is not warranted.  As the scars have not been shown to be painful 
on examination, the Board also finds that a compensable rating 
under DC 7804 is not warranted.  Because no limitation of a 
functional part as the result of the scars has been shown, a 
compensable rating under DC 7805 is not warranted.  Although DC 
7819 also provides the disability to be rated under impairment of 
function, no impairment has been shown.  

In sum, the Veteran is not entitled to a compensable rating under 
any of the applicable codes used for rating his scarring 
disability.  

The Board acknowledges the Veteran's complaints regarding 
limitation of motion.  However, neither of the examinations 
conducted during the current appeal showed limitation of motion 
as a result of the scars.  [Moreover, based on the September 2009 
examination, the RO denied a claim for adhesive capsulitis, right 
shoulder in a September 2009 rating decision.  Indeed, the 
September 2009 examiner opined that the Veteran's right breast 
surgery did not involve the muscles.]  

The Board is sympathetic to the Veteran's claim.  The Board notes 
that the September 2006 examiner included photographs of the 
scars, and the Board acknowledges the Veteran's contentions 
regarding being self-conscious as a result of his scars.  
However, the Board is bound by the law.  As discussed above, the 
applicable diagnostic codes available for rating the Veteran's 
disability do not provide for a compensable rating.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 38 
C.F.R. § 3.321 (2009).  The current evidence of record does not 
demonstrate that the post-operative gynecomastia of the Veteran's 
right breast, including residual scarring has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  The Board acknowledges the Veteran's 
contentions regarding psychological impairment.  However, the 
Veteran was afforded a VA psychiatric examination in September 
2008 and was not diagnosed with any psychiatric disabilities.  
The examiner reported that the Veteran did not indicate that the 
scar had any effect on his social, occupational, or psychological 
functioning.  There is no indication that the Veteran has 
psychological impairment that has resulted in frequent periods of 
hospitalization or marked interference with employment.

It is undisputed that the Veteran's gynecomastia of the right 
breast, post-operative scar, disability has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 
4.40.  

Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.  Further, given this evidentiary posture, any further 
consideration of the matter of a total disability rating based on 
individual unemployability due to service-connected disability is 
not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a compensable rating for post-operative 
gynecomastia of the right breast, including residual scarring, is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


